          Case 1:90-cr-00306-KMW Document 542 Filed 04/29/20 Page 1 of 3


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
---------------------------------------------------------------X   DOC #: __________________
                                                                   DATE FILED: April 29, 2020_
UNITED STATES OF AMERICA

                                                                          90-CR-306 (KMW)
                 v.                                                             ORDER


FERNANDO GIL,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        On January 28, 2020, Defendant Fernando Gil moved to reduce his sentence under 18

U.S.C. § 3582(c)(1)(A), seeking compassionate release in light of his age and medical

conditions. (ECF No. 539.) On April 28, 2020, Defendant filed a supplement to his initial

motion, stating that his age and medical conditions place him at unique risk of death from the

COVID-19 pandemic. (ECF No. 541.)

        No later than May 8, 2020, Defendant shall inform the Court, by letter, whether he

maintains his position, stated in his letter to the Warden of USP Victorville dated March 18,

2019, that, if granted compassionate release, he would return to Colombia. (ECF No. 539-1.)

       No later than May 8, 2020, the Government shall respond to Defendant’s motion. With its

response, the Government shall provide the following information, after conferring with the

Bureau of Prisons (“BOP”) and the United States Probation Office as appropriate:

       1. Whether the Government opposes Defendant’s motion;

       2. Whether the Government considers Defendant to have exhausted his administrative

           remedies, and, if not, whether the Government waives the statutory requirement of

           exhaustion;
  Case 1:90-cr-00306-KMW Document 542 Filed 04/29/20 Page 2 of 3



3. The BOP’s assessment of the factors listed in the Attorney General’s Memorandum for

   Director of Bureau Prisons dated March 26, 2020 as they pertain to Defendant; who at

   the BOP assessed Defendant’s risk factors for severe COVID-19 illness; and upon

   what information that person’s assessment was made;

4. The criteria used by the BOP to decide whom to test for COVID-19 at USP Victorville,

   where Defendant resides;

5. Approximately how many tests for COVID-19 have been conducted at USP

   Victorville;

6. The number of inmates and staff who have tested positive and the number of inmates

   and staff who have tested negative for COVID-19 at USP Victorville, both as absolute

   numbers and as a percentage of the total population of inmates and staff at USP

   Victorville;

7. Whether Defendant has been in close proximity to any inmate or staff member who has

   tested positive for COVID-19;

8. The Government’s assessment of the factors set forth in 18 U.S.C. § 3553(a) as they

   pertain to Defendant;

9. Defendant’s disciplinary record in prison, risk of recidivism, risk of violence, and

   whether any conditions of supervised release should be imposed in the event Defendant

   is released;

10. Whether the BOP has considered or intends to consider Defendant for home

   confinement or furlough; by what date the BOP expects to make a determination

   regarding home confinement or furlough; and upon what specific information the

   BOP’s determination will rely.



                                          2
       Case 1:90-cr-00306-KMW Document 542 Filed 04/29/20 Page 3 of 3




SO ORDERED.

Dated: New York, New York
       April 29, 2020                           /s/ Kimba M. Wood
                                                 KIMBA M. WOOD
                                              United States District Judge




                                     3
